DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an interview with Mr. Hof, Philip on 02/24/2021.
Claims 1- 6 are cancelled.
Claim 12: (Original) the method of claim 7, wherein the controlling comprises controlling the femtosecond laser to emit laser pulses on the face sheet at a frequency of over 100,000 Hz.
Claim 12: (Examiner amended) the method of claim 7, wherein the controlling comprises controlling the femtosecond laser to emit laser pulses on the face sheet at a frequency of at least 100,000 Hz.
Claim 13: (Original) the method of claim 7, wherein the controlling comprises controlling the femtosecond laser to emit laser pulses on the face sheet at pulse durations between about 100 femtoseconds and about 10,000 femtoseconds.  
Claim 13: (Examiner amended) The method of claim 7, wherein the controlling comprises controlling the femtosecond laser to emit laser pulses on the face sheet at pulse durations between 
Claim 15. (Original) The method of claim 7, wherein the controlling comprises forming the perforations to have diameters between about 50 micrometers and about 500 micrometers.  

Claim 18. (Currently amended) A method comprising: forming a face sheet in-situ on an interior side of an acoustic core that comprises an array of hexagonal cells, the face sheet formed via auto-fiber placement of multiple layers of fiber- reinforced material on the acoustic core; and controlling a femtosecond laser to laser drill a plurality of perforations in the face sheet that is formed via emitting laser pulses at pulse durations between about 100 femtoseconds and about 10,000 femtoseconds and at frequencies over 100,000 Hz such that the perforations are formed without burning portions of the face sheet surrounding the perforations, wherein the controlling comprises controlling the femtosecond laser to emit laser pulses at multiple perforation locations along the face sheet one at a time in a sequence such that a first set of one or more laser pulses is emitted at a first perforation location and then a second set of one or more laser pulses is emitted at a second perforation location,  the controlling further comprises controlling the femtosecond laser to repeat the sequence multiple times, such that a third set of one or more laser pulses is emitted at the first perforation location subsequent to the second set being emitted at the second perforation location and before a fourth set of one or more laser pulses is emitted at the 6PATENT 17-1321-US-NP (800-0256US1) second perforation location, to gradually form the perforations at the multiple perforation locations in the sequence.  
Claim 18: (Examiner amended) A method comprising: forming a face sheet in-situ on an interior side of an acoustic core that comprises an array of hexagonal cells, the face sheet formed via auto-fiber placement of multiple layers of fiber- reinforced material on the acoustic core; and controlling a femtosecond laser to laser drill a plurality of perforations in the face sheet that is formed via emitting laser pulses at pulse durations between at least 100,000 Hz such that the perforations are formed without burning portions of the face sheet surrounding the perforations, 
Claim 19:(Original) The method of claim 18, wherein the controlling comprises forming the perforations to have diameters between about 50 micrometers and about 500 micrometers.
Claim 19: (Examiner amended) The method of claim 18, wherein the controlling comprises forming the perforations to have diameters between
Allowable Subject Matter
Claims 7 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record regarding the claimed subject matter, Deshi (US 2006/0169677 A1), teaches a laser drilling using ultrafast pulse laser and a controlling the laser pulse to minimize the cumulative heating effect and improve the machining quality (0024). Deshi also teaches controlling the laser fluence to selectively remove a layer or a depth without ablating the underlying layer (acoustic core) and precisely controlling to drill a selected layer/depth (00137, FIG.21). However, Deshi fails to teach controlling the femtosecond laser to “emit laser pulses at multiple perforation locations along the face sheet one at a time in a sequence such that a first set of one or more laser pulses is emitted at a first perforation location and then a second set of one or more laser pulses is emitted at a second perforation location, the controlling further comprises .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761